                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

        Plaintiff,                                  Case No. 17-20733
                                                    Honorable Laurie J. Michelson
 v.                                                 Magistrate Judge Stephanie Dawkins Davis

 RONNIE EDWARD DUKE,

        Defendant.


  AMENDED ORDER DIRECTING FEDERAL CORRECTIONAL INSTITUTION
   EDGEFIELD TO PROVIDE RONNIE EDWARD DUKE WITH ACCESS TO A
                          COMPUTER


       After serving a prison sentence for prior federal offenses, Ronnie Edward Duke began his

term of supervised release. (ECF No. 35, PageID.121.) But while on release, Duke committed a

violation. (Id.) And as a result, he has been charged with Wire Fraud Affecting a Financial

Institution in violation of 18 U.S.C.§ 1343. (Id.) He is currently incarcerated at the Federal

Correctional Institution in Edgefield, South Carolina. (Id.)

       In conjunction with the wire fraud charge, the government has provided Duke with

thousands of pages of discovery, all in electronic format. (ECF No. 35, PageID.122.) The

documents are on a multitude of DVDs. (Id.) However, for a variety of reasons, FCI Edgefield has

not permitted Duke to review the documents. (Id.) And Duke’s lawyer says his attempts at

brokering a compromise have all failed. (Id.) So Duke asks the Court to order FCI Edgefield to

give Duke electronic or paper access to the documents.

       IT IS SO ORDERED that FCI Edgefield is to provide Ronnie Edward Duke with

appropriate viewing space and a computer device for at least two hours each day so that he can

prepare for trial by reviewing the extensive discovery materials in this complex criminal matter.
       SO ORDERED.

                                             s/Laurie J. Michelson
                                             LAURIE J. MICHELSON
                                             UNITED STATES DISTRICT JUDGE


Date: April 24, 2019


                                     CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing document was served upon counsel of record
and/or pro se parties on this date, April 24, 2019, using the Electronic Court Filing system and/or
first-class U.S. mail.


                                             s/William Barkholz
                                             Case Manager




                                                2
